Order, Supreme Court, Bronx County (I. Silbowitz, J.), entered June 6,1983, vacating jury verdict and ordering a new trial as to all parties and issues, is unanimously reversed, on the facts and in the exercise of discretion, without costs, and plaintiffs’ motion to vacate and set aside the jury verdict is denied, and the jury’s verdict is reinstated, and judgment is directed to be entered in accordance therewith, f The determination of “the proportion which the culpable conduct attributable to the claimant * * * bears to the culpable conduct which caused the damages” (CPLR 1411), generally, and on the facts of this case, presents a question of fact for determination by the triers of fact, here the jury. On the evidence, the jury’s determination of this proportion was within the permissible, reasonable range of inference of fact. The verdict was not against the weight of the evidence. The order vacating the verdict was thus an abuse of discretion. Concur — Kupferman, J. P., Sandler, Ross, Silverman and Alexander, JJ.